Citation Nr: 1214893	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the coccyx.

2.  Entitlement to an increased disability rating for a right shoulder rotator cuff tear, in excess of 20 percent. 

3.  Entitlement to an initial rating for mood disorder and generalized anxiety disorder in excess of 30 percent. 

4.  Entitlement to service connection for pulled teeth.

5.  Entitlement to service connection for non-Hodgkins lymphoma, both as directly incurred in service and as due to ionizing radiation exposure and/or chemical exposure.

6.  Entitlement to service connection for degenerative joint disease of the cervical spine.

7.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to dental treatment. 


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and a friend (R.W.M.)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1964 to November 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the RO in Manchester, New Hampshire, from a June 2006 rating decision of the RO in Augusta, Maine, sent under cover letter of the RO in Manchester, New Hampshire, and from a January 2007 rating decision of the RO in Manchester, New Hampshire.

The Veteran, his spouse, and R.W.M. presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the VA Central Office in Washington, D.C., in March 2012.  A transcript of the hearing is associated with the claims file.  The Veteran submitted additional evidence at the hearing and waived his right to have that evidence considered initially by the RO.

The Board notes that the decision here bifurcates the issue of service connection for non-Hodgkins lymphoma into presumptive service connection and non-presumptive service connection issues.  Due to the complexity of the regulatory scheme regarding claims based on exposure to ionizing radiation, and the lack of any assertion regarding engagement in "radiation risk" activities as defined under those regulations, the Board finds that a decision on the presumptive service connection theory of etiology can be made without further development, and such a decision serves the goal of clarity in the Board's remand and development instructions.  The United States Court of Appeals for Veterans Claims (the CAVC) has held that bifurcation of a claim generally is within the VA Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  

The issues of service connection for arthritis of the cervical spine and arthritis of the lumbar spine, the issue of service connection for non-Hodgkins lymphoma on a direct service connection basis, the issue of entitlement to dental treatment, and the issue of a TDIU are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On the transcript of the March 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Board received from the Veteran a request to withdraw the appeals regarding service connection for residuals of a fracture of the coccyx, and an increased disability rating for a right rotator cuff tear.

2.  All notification and development action needed to fairly adjudicate the issues decided herein has been accomplished.

3.  For the entire period of this appeal, the Veteran's mood disorder and generalized anxiety disorder has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  The Veteran did not engage in combat with the enemy.

5.  The Veteran had carious teeth extracted by a dentist during service, which did not involve the loss of substance of the body of the maxilla or mandible.

6.  The Veteran did not engage in a radiation risk activity as defined under 38 C.F.R. § 3.309(d)(3)(ii), and does not qualify as a radiation-exposed veteran; non-Hodgkins lymphoma is not listed among the chronic diseases that are presumed service connected if manifest to a compensable degree within a year of service separation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of service connection for residuals of a fracture of the coccyx have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal regarding the issue of an increased disability rating for a right rotator cuff tear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but no higher, for mood disorder and generalized anxiety disorder are met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9435 (2011).

4.  Service connection for extracted teeth for compensation purposes is not warranted as a matter of law.  38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2011).

5.  The criteria for service connection for non-Hodgkins lymphoma on a presumptive basis as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the transcript of the March 2012 Board hearing reflects that the Veteran has withdrawn the appeals regarding service connection for residuals of a fracture of the coccyx and an increased disability rating for a right shoulder rotator cuff tear; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeals as to those issues, and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Concerning the appeal of the initial rating assigned for mood disorder and generalized anxiety disorder, because it arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

In an April letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate service connection for lymphoma, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  A March 2006 letter included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's VA and private treatment records, and the written assertions and personal hearing testimony of the Veteran, his spouse, and R.W.M.  

The RO has certified that the Veteran's original claims file, including his service treatment records were lost.  A May 2005 letter from the National Personnel Records Center notes that it was not in possession of any additional records, as those had previously been sent to the RO.  In these circumstances, when a Veteran's service records are unavailable through no fault of the Veteran, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to service connection for non-Hodgkins lymphoma on a presumptive basis.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, due to the nature of the presumptive provisions regarding service connection for non-Hodgkins lymphoma as due to herbicide exposure, which obviate the necessity for a nexus opinion if the underlying requirements are met, an examination is not necessary and would serve no useful purpose.  The Board will address development necessary to adjudicate the claim on a direct basis in the Remand below.  

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.   

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A rating of 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9435.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the VA Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 
16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).
 
Analysis of the Initial Rating for Mood Disorder and 
Generalized Anxiety Disorder

In the January 2007 rating decision, the RO granted service connection and assigned an initial 30 percent rating for mood disorder and generalized anxiety disorder, pursuant to Diagnostic Code 9435, effective April 13, 2005.   

After a review of all of the evidence in this case, the Board finds that, while not all of the examples listed as representative of a 70 percent rating are shown, for the entire period on appeal, the Veteran's mood disorder and generalized anxiety disorder has resulted in deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood that more nearly approximate the criteria for a 70 percent rating for the entire period on appeal.  Regarding the symptom examples representative of a 70 percent rating, the Board notes that in this Veteran's case there is evidence of suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work-like setting).  38 C.F.R. § 4.130. 

The Veteran testified that he had contemplated "blowing my brains out" a number of times.  R.W.M testified that the Veteran came to him ready to blow his brains out six or seven times in the last two years alone.  The report of a VA examination in November 2006 reveals suicidal ideation of a passive nature.  The Board finds that such symptoms are of the type and degree contemplated as suicidal ideation.  

R.W.M. testified that, when he is at the Veteran's house at night, the Veteran will walk the perimeter and he will make frequent trips to the celler to check on things.  The Board finds that such symptoms are of the type and degree contemplated as obsessional rituals which interfere with routine activities.

The Veteran's wife testified that, on a daily basis, if the Veteran feels stressed or threatened, he "leaves his normal speech pattern and inserts a very different manner of speaking that is very remote and would require even the most well-educated person to have a thesaurus on hand to understand his point."  The report of VA examination in November 2006 reveals that the Veteran's speech was hesitant and his thought process was circumstantial.  The Board finds that such symptoms are analogous to the type and degree contemplated as intermittently illogical, obscure, or irrelevant speech.  

The Veteran's wife testified that, when driving, the Veteran will drive over curbs, back up suddenly, and break and turn abruptly, because he cannot tolerate going with the flow of traffic or adjust to traffic patterns.  Once at the store, he gets angered by, and hostile toward, the other customers in the store.  He makes insulting remarks and will not yield to people walking by.  Instead he will walk right into them.  The Veteran testified at an RO hearing that he gets so worked up and angry that he hits things and does not care about the consequences.  The Board finds that such symptoms are of the type and degree contemplated as impaired impulse control, though such unprovoked irritability is no shown to be with periods of violence.  

The Veteran also testified that he has trouble with authority and this is a basic problem with employers.   He testified that he was for a time working in the contracting business but stopped because he got tired of listening to customers.  The report of VA examination in November 2006 reveals the examiner's assessment that the Veteran's psychiatric symptoms moderately affect his work functioning.  The Board finds that such symptoms are some evidence of difficulty in adapting to stressful circumstances, which includes work or a work-like setting.  

The Board finds that, while the Veteran has demonstrated difficulty in establishing and maintaining effective relationships, he does not have an "inability" to do so.  Thus, he has some of the symptoms and degree of occupational and social impairment of the type contemplated for a 70 percent rating, but not to the degree of inability that is contemplated by the 70 percent rating.  In so finding, the Board notes that, as reported in the VA mental disorders examination in November 2006, the Veteran was on his fifth marriage, and he attributed the previous failures to his being difficult to get along with.  On the other hand, the Veteran has maintained his fifth marriage for more than seven years, and maintains a virtual life-long relationship with R.W.M.  

While the evidence does not demonstrate near-continuous panic, the Veteran has been noted as having panic attacks on a more limited basis than "near-continuous."  The Veteran testified that he experienced paranoia and panic attacks where he starts shaking uncontrollably.  He described the frequency as every other month.  The Veteran testified at the RO hearing that he left VA counseling because he thought they were just taking information about him and he did not trust them anymore.  The report of VA examination in November 2006 reveals that the Veteran's mood was anxious, depressed, and irritable, and that he worried about everything.  

Regarding depression affecting the ability to function independently, appropriately and effectively, the Veteran testified that depression is with him all of the time, and there are times when he will not even get out of bed.  The Board finds that such symptom is of the type and degree contemplated as depression affecting the ability to function independently, appropriately, and effectively.

While not all of the examples listed for a 70 percent rating are shown - the evidence is not consistent with spatial disorientation or neglect of personal appearance and hygiene - and other examples are shown, but to a lesser degree, to assign a 70 percent rating it need only be shown that the psychiatric disability has resulted in deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood, and that such deficiencies are due to symptoms that are like or similar to the cited examples.  In this case, the Board finds that several of the criteria have been met or more nearly approximated for a 70 percent rating, so the evidence is at least in relative equipoise on the question of whether a 70 percent disability rating is warranted for the period of claim.  For these reasons, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted for the entire initial rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the criteria for a 100 percent rating are warranted for any period; however, the lay and medical evidence does not demonstrate total occupational and social impairment due to symptoms of mood disorder and generalized anxiety disorder for any period of appeal.  The report of VA examination in November 2006 reveals the examiner's assessment that the Veteran's psychiatric symptoms moderately affect his work functioning and seriously affect his social functioning.  The VA examiner assigned a GAF score of 50, which is consistent with "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  See DSM-IV.  While this evidence supports a 70 percent rating, the Board finds that serious impairment in social and moderate impairment in occupational functioning does not suggest or approximate the degree of symptoms contemplated as total occupational and social impairment.

The Board acknowledges that the Veteran has at least temporarily been found to be totally disabled due to the effects of the disorder.  An April 2003 letter from private psychiatrist R.P., M.D., indicates that the Veteran was fully disabled due to an emotional disorder; a tentative return to work date was set as May 15th.  A May 13th letter extends the return to work date until May 29th.  Nevertheless, these reports indicate that the total disability was considered temporary, and, while a history of the disability that the Board has noted and considered, is of lesser probative value than other evidence of record because the periods in question reflected in the letter predate the current claim for increase.  

The Board finds no examples of the type and degree contemplated as gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The November 2006 examiner found no indications of depersonalization or derealization.  The Veteran denied hallucinations or illusions; there was no homicidal ideation.  The Veteran was oriented x 3.  Attention and concentration, as well as short-term and long-term memory, were within normal range.  Common-sense reasoning and judgment were also within normal limits, and the Veteran's ability for abstract and insightful thinking was within normal limits.  The November 2006 examiner also found no impairment in thought processes and found the Veteran to be able to maintain personal hygiene and daily responsibilities.  

The Board has considered whether the Veteran's behavior in public places may be considered like or similar to grossly inappropriate behavior, but had found that it has not.  As discussed above, the Veteran's wife testified that, when driving, the Veteran will drive over curbs, back up suddenly, and break and turn abruptly, because he cannot tolerate going with the flow of traffic or adjust to traffic patterns.  He also makes insulting remarks and will not yield to people walking by.  The Board finds that, while the Veteran's response to such situations is excessive, his actions are directly responsive to the situation and reflect his actual level of frustration.  His responses are not grossly inappropriate, but are beyond the scope of what those around him (his wife and R.W.M.) consider acceptable.  In addition, the Board notes that the November 2006 examiner found no inappropriate behavior.  

For the reasons set out above, the Board finds that, while an initial rating of 70 percent is warranted for the entire initial rating period on appeal, the weight of the evidence is against a finding of an initial rating in excess of 70 percent for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that all the Veteran's psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9435, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, suicidal ideation, anxiety, panic, and suspiciousness, are specifically included in the rating schedule, and the assigned 70 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the 
DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected mood disorder and generalized anxiety disorder, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469(1994); 38 C.F.R. 
§ 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy.  He reported to a November 2006 VA mental disorders examiner that he did not see combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection for Extracted Teeth

In the September 2005 claim, the Veteran asserted that, while in boot camp, a dentist pulled some teeth due to cavities, and the Veteran felt this was not necessary.  According to the Veteran, this has caused subsequent expenditures for bridgework and implants.  He is seeking service connection for the extracted teeth.  

The Board notes that the Veteran's service dental records are not of record; therefore, while there is no documentary record of his having teeth extracted during service, the Veteran is competent to describe having teeth extracted, as this is capable of lay observation and does not require medical expertise.  In light of the missing records in this case, and carefully applying the doctrine of reasonable doubt on the question of extraction of teeth in service, the Board accordingly accepts the Veteran's account of having teeth extracted in the service.  Consistent with this finding, the Veteran submitted records from his post-service dentist showing that several teeth are missing and that some are replaced by bridgework.  

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381.  Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes. 

The Veteran's extracted teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes).  Here, the facts are not at issue.  The Veteran does not contend, and the evidence does not suggest, that there has been a loss of substance of the body of the maxilla or mandible.  Rather, the post-service clinical records are in agreement with the Veteran's assertion that the nature of his dental disorder is replaceable missing teeth.  Accordingly, service connection for teeth that were extracted (pulled) in service must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis of Service Connection for Non-Hodgkins Lymphoma on a 
Presumptive Basis

The Veteran has been diagnosed with non-Hodgkins lymphoma.  The Veteran has testified that, while stationed at the Naval Training Command at Great Lakes, Illinois, in the summer of 1965, he walked in front of an air search radar set that was emitting 270,000 Watts of electromagnetic radiation.  He testified that he could feel his body warming up from the left side to the right side.  He testified that he went to a doctor who told him that this exposure could affect him in two hours, two days, two months, or twenty years.  

In addition, the Veteran testified that he served as a nuclear weapons sentry.  When weapons came aboard ship, he would "sit on them" for four hours at a time prior to their being loaded into the anti-submarine rocket launcher.  He also testified that he slept under that launcher and was a sentry outside the launch room as well.  

The Veteran also testified that he was exposed to DDT and a cleaning agent, carbon tetrachloride.  Thus, the Veteran asserts exposure to electromagnetic radiation (radar), ionizing radiation (proximity to nuclear weapon), and chemical exposure, as possible causes for his non-Hodgkins lymphoma.  

The Board notes initially that non-Hodgkins lymphoma is not listed among the chronic diseases that are presumed service connected if manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Turning to the Veteran's assertions regarding radiation exposure, in general, service connection for a condition, which is claimed to be attributable to ionizing radiation exposure during service, may be established in one of three different ways.  First, it may be presumptively service connected under 38 U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed veterans.  Second, it may be service-connected on a direct basis after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311, if the claimed entity is a radiogenic disease.  Third, even if it is not a listed disease under 3.309 or a radiogenic disease under 3.311, direct service connection can be established by showing that the disease was incurred during or aggravated by service, including presumptive service connection for chronic disease.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).

Regarding service connection on a presumptive basis, if a veteran has a listed disease under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) and was a radiation-exposed veteran, then it will be presumed that the disease was incurred in service, and service connection is established for the disease.  The Board notes that lymphoma (except Hodgkins disease) is among the diseases listed under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d); however, even accepting the Veteran's account of exposure to ionizing radiation as true, the Board finds that he was not involved in a "radiation risk activity" as defined under the above regulations, and was thus not a radiation-exposed veteran for purposes of presumptive service connection.  The Board emphasizes that "radiation-exposed veteran" has a specific regulatory definition, and the Board's finding in this regard does not negate the possibility of actual exposure to ionizing radiation.  

Radiation risk activities are specifically defined.  They include onsite participation in a test involving the atmospheric detonation of a nuclear device, participation in the occupation of Hiroshima or Nagasaki between August 6, 1945, and July 1, 1946, being a POW in Japan (or service in Japan immediately after internment) with opportunity for exposure comparable to occupation forces in Hiroshima or Nagasaki, service for at least 250 days before 1992 at gaseous diffusion plant in Paducah, Kentucky, or Portsmouth, Ohio, or at K25 area at Oak Ridge, Tennessee, and service before January 1, 1974, on Amchitka, Island, if exposed to ionizing radiation during duty related to Long Shot (1965), Milrow (1969) or Cannikin (1971) underground nuclear tests.  See 38 C.F.R. § 3.309(d)(3)(ii).

The Veteran does not assert that he engaged in any of the activities set out under 38 C.F.R. § 3.309(d)(3)(ii) and there is no other evidence of such activities in this case.  There is also no basis for further development regarding such radiation risk activities.  See Earle v. Brown, 6 Vet. App. 558 (1994) (holding that, in determining whether the veteran participated in radiation-risk activities, VA has the duty to gather all relevant evidence from various sources of information).  As the Veteran does not contend, and the evidence does not otherwise suggest, that the Veteran engaged in the radiation risk activities set out above, no further development is warranted on this question.  

The Board also notes that the CAVC has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  Rucker v. Brown, 10 Vet. App. 67 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  Therefore, the Veteran's assertions regarding exposure to emissions from an air search radar set, as well as his assertions of chemical exposure, are not subject to the presumptive provisions for radiation-exposed veterans.  

Nevertheless, service connection may be established on a direct service connection basis if there is evidence of a nexus between the described exposures and the subsequent onset of lymphoma.  The direct service connection provisions will be addressed in the Board's remand, below, including special development procedures for radiogenic diseases in regard to the Veteran's account of being in close proximity to a nuclear warhead.  

Accordingly, the Board finds that the Veteran does not meet the regulatory definition of a radiation-exposed veteran as it applies to presumptive service connection, and service connection for non-Hodgkins lymphoma on a presumptive basis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this theory of entitlement of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal of service connection for residuals of a fracture of the coccyx is dismissed.

The appeal of an increased disability rating for a right rotator cuff tear is dismissed.

An initial rating of 70 percent, but not higher, for mood disorder and generalized anxiety disorder, is granted.

Service connection for extracted teeth is denied.

Service connection for non-Hodgkins lymphoma on a presumptive basis is denied.


REMAND

TDIU

The Veteran has testified that his service-connected mood disorder and generalized anxiety disorder has rendered him unable to obtain and retain substantially gainful employment.  While the issue of TDIU entitlement has not been adjudicated by the RO, it is on appeal as a component of the initial rating claim for mood disorder and generalized anxiety disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Board has granted an increased initial rating for mood disorder and generalized anxiety disorder.  Accordingly, adjudication of the TDIU issue must be deferred pending RO action to implement the Board's decision and to adjudicate the TDIU issue in the first instance.   

Treatment for Noncompensable Dental Disorder

The Board notes that only the issue of service connected compensation for extracted teeth has been adjudicated by the RO; however, in the June 2006 rating decision, the RO noted that a claim for dental treatment had been submitted to the VA Medical Center for adjudication.  There is no subsequent reference to this claim.  The CAVC has held that a claim for service connection for a dental disorder also raises a claim for outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  As such a claim appears to have been acknowledged by the RO, the results of any potential adjudication by the VA Medical Center are pertinent to the claim and must be added to the claims file.  If such an adjudication has not been conducted, the RO should adjudicate the claim in the first instance.  

Service Connection for Non-Hodgkins Lymphoma on a Direct Service Connection Basis

A remand is required in regard to service connection for non-Hodgkins lymphoma on a direct service connection basis, to ensure that there is a complete record upon which to decide the claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection on a direct service connection basis, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with non-Hodgkins lymphoma.  A biopsy in August 2004 revealed non-Hodgkins follicular-type lymphoma.  The Veteran has testified that, while stationed at the Naval Training Command at Great Lakes, Illinois, in the summer of 1965, he walked in front of an air search radar set that was emitting 270,000 Watts of electromagnetic radiation.  He testified that he could feel his body warming up from the left side to the right side.  He testified that he went to a doctor who told him that what had happened could affect him in two hours, two days, two months, or twenty years.  

In addition, the Veteran testified that he served as a nuclear weapons sentry.  When weapons came aboard ship, he would sit on the delivery case (coffin) containing the weapons for four hours at a time prior to their being loaded into the anti-submarine rocket launcher.  He also testified that he slept under that launcher and was a sentry outside the launch room as well.  

The Veteran also testified that he was exposed to DDT and a cleaning agent, carbon tetrachloride.  Thus, the Veteran asserts exposure to electromagnetic radiation (radar), ionizing radiation (proximity to undetonated nuclear weapons), and chemical exposure (DDT and carbon tetrachloride), as possible causes for his non-Hodgkins lymphoma.  The Veteran submitted a letter he wrote to his private physician, S.H., in 2006, asking for an opinion regarding the cause of his lymphoma.  S.H. wrote on the bottom of the letter that he had no opinion as to the cause of the lymphoma.  Private physician, P.J.S., M.D., submitted a letter in August 2006 in which P.J.S. reported that ionizing radiation "may have" contributed to his current "difficulties," noting that ionizing radiation is a recognized cause of lymphoma.  

The Board has specifically found that service connection on a presumptive basis is not warranted; however, non-Hodgkins lymphoma may also be service-connected on a direct basis after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311, as non-Hodgkins lymphoma is a radiogenic disease.  Direct service connection can also be established by showing that the disease was incurred during or aggravated by service.  See Combee, 34 F.3d at 1043; Ramey, 9 Vet. App. at 44; Hardin, 11 Vet. App. at 77.

The Board notes that the CAVC has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  Rucker, 10 Vet. App. 67.  Nevertheless, the Veteran is competent to describe his exposure to emissions from an active air search radar set, and exposure to DDT and carbon tetrachloride.  The Board finds his account of such exposure to be credible.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed non-Hodgkins lymphoma and in-service exposure to electromagnetic radiation from a radar set and/or exposure to DDT and carbon tetrachloride.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of exposure to electromagnetic radiation and the chemicals DDT and carbon tetrachloride, an opinion as to a relationship between such exposures and subsequent onset of lymphoma is necessary. 

Regarding the Veteran's account of close proximity to nuclear weapons, he is competent to describe such exposure, and his account is deemed credible and consistent with his service.  The Board also notes that non-Hodgkins lymphoma is a radiogenic disease under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv), and the disease became manifest five years or more after exposure.  In all claims in which it is established that a radiogenic disease first became manifest after service, that such disease meets the manifestation requirements, and it is contended the disease is the result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  After obtaining sources of dose information, such evidence must be forwarded to the Under Secretary for Health for preparation of a dose estimate to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

Here, there are no service records that demonstrate actual exposure as the Veteran's service records have been lost; however, VA regulations provide that, if military records do not establish presence at or absence from a site at which exposure to radiation is claimed to have occurred, the veteran's presence at the site will be conceded.  38 C.F.R. § 3.311(a)(4)(i).  As noted above, the Veteran's testimony is competent and credible evidence of proximity to nuclear weapons.  While the Veteran is competent to report proximity to a nuclear weapon, he is not competent to estimate his exposure to ionizing radiation.  Accordingly, a dose estimate from the Under Secretary for Health is necessary, based on the Veteran's account of having been in close proximity to undetonated nuclear weapons.

After obtaining a dose estimate from the Under Secretary for Health, the next step under § 3.311 is to refer the claim to the Under Secretary for Benefits for an opinion.  38 C.F.R. § 3.311(b)(1)(iii).  When the claim is referred, the Under Secretary for Benefits should consider the claim with reference to the six factors specified in 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c).  The six factors include: (1) the probable dose; (2) the relative sensitivity of the involved tissues; (3) the veteran's gender and family history; (4) the veteran's age at the time of exposure; (5) the time-lapse between exposure and onset of disease; and (6) the extent to which exposure to radiation outside of service may have contributed to development of the disease.  The Under Secretary for Benefits need not specifically discuss each the six factors in its advisory opinion.  See Hilkert v. West, 12 Vet. App. 145 (1998); however, the adjudicator cannot rely on a cursory opinion of the Under Secretary for Benefits which simply repeats the opinion from the Under Secretary for Health.  Stone v. Gober, 14 Vet. App. 116 (2000).  

After referring to these factors, the Under Secretary for Benefits must determine the likelihood that the Veteran's exposure to radiation in service resulted in his non-Hodgkins lymphoma.  Pursuant to 38 C.F.R. § 3.311(c)(1), the Under Secretary for Benefits may conclude: (i) that sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from exposure to radiation in service; (ii) that there is no reasonable possibility that the veteran's disease resulted from radiation exposure during service; (iii) if the Under Secretary for Benefits, after considering any opinion from the Under Secretary for Health, is unable to conclude whether it is at least as likely as not, or that there is no reasonable possibility that the veteran's disease resulted from radiation exposure during service, the Under Secretary for Benefits shall refer the matter to an outside consultant.  See 38 C.F.R. § 3.311(c)(2).
 
Service Connection for Cervical and Lumbar Spine Claims

The Veteran has testified that he injured his cervical spine in the same in-service accident which resulted in his service-connected right shoulder disability.  He described this as due to a rolling ship deck, which caused him to be thrown 15 feet into the base of a hatch.  A service treatment record submitted by the Veteran shows treatment in February 1967 and reveals that the Veteran was thrown across the mess deck during heavy seas and injured his right elbow and shoulder.  The Veteran also testified that he was assaulted by Marines in 1967 who kicked him in the lower back.  An August 1967 service treatment record submitted by the Veteran shows treatment for pain in the right wrist from being kicked in the side of the head and pelvis.  X-rays of the pelvis were negative.  

The Veteran also testified as to an injury to his back in 1965 or 1966.  According to the Veteran, when trying to get into the top bunk, he fell on his coccyx and could not sit right or without pain for two months.  While he is not seeking service connection for a coccyx injury, there is a possibility that a low back disorder could be related to this incident.  The Veteran also testified that he experienced neck pain in service and experienced episodes of radicular symptoms in his arms, such as when sneezing, and that he has experienced low back pain since service.  The Veteran is competent to describe his symptoms in service, and his account is deemed credible and consistent with his service.  

After service, in September 1982, the Veteran injured his low back while working at the Post Office.  He sustained subsequent injury in January 1984 in a slip and fall injury in the parking lot of the Post Office, and he was diagnosed with an intervertebral disc disorder.  In a December 1984 treatment report, the Veteran noted prior back injuries at the Post Office in 1980 and 1983.  The diagnosis was subluxation complex of the lumbar/sacral spine with accompanying neurological, muscular, and ligamentous involvement.  The Veteran sustained a motor vehicle accident in December 1995.  In a July 1996 private orthopedic assessment, the Veteran described being struck in the driver's side front quarter panel, which caused him to be thrown to the left, striking his head on the molding above the driver's side window.  A medical history at that time included a muscle strain of the neck in 1979, and a slight compressed disc in the lumbar spine.  The injury was found to have caused stretch injuries to the peripheral spinal roots resulting in right hand numbness and tingling and radiating pain.  The examiner noted aggravation of pre-existing cervical degenerative osteoarthritis at C5-6 and C6-7.  A cervical MRI in March 1996 reveals mild disc protrusion at C5-6 and C6-7.  

The first treatment from VA came in August 1998.  At that time, the Veteran was seen for complaints regarding the right shoulder, but did not report any cervical or lumbar symptoms.  An April 2001 orthopedic consultation addresses mainly the right shoulder, but notes that the Veteran developed some neck pain with radiculopathy after a motor vehicle accident in 1995.  An x-ray in April 2001 revealed cervical spondylitis with disc narrowing at C6-7 and bony encroachment on neuroforamina at C5-6 and C6-7.  The diagnosis was degenerative disc disease of the cervical spine.  In May 2001 and January 2002 VA treatment records, the Veteran described having hit his head as well as his shoulder in the in-service fall.  The assessment in May 2001 was double crush syndrome with cervical root impingement.  An MRI of the cervical spine in July 2001 showed diffuse disc bulging and foraminal stenosis.  In a March 2005 orthopedic consultation, the Veteran gave a history of injuring his right shoulder and neck in service.   

In August 2004, the Veteran was treated for low back pain after working out at the gym.  It was noted that he had a history of sciatica and L5 disc injury.  The diagnosis was muscular low back strain/spasm.  The Veteran was afforded a VA Joints examination in March 2009.  The diagnosis was cervical spondylosis with radicular pain and weakness of the right forearm.  

These issues present certain medical questions which cannot be answered by the Board.  See Colvin, 1 Vet. App. at 175.  These questions concern the relationship, if any, between the Veteran's diagnosed degenerative joint disease of the cervical and lumbar spine and in-service injuries.  These questions must be addressed by an appropriately qualified medical professional.  See Charles, 16 Vet. App. 370; 38 C.F.R. § 3.159(c)(4).   

Given the competent evidence of neck and back injuries and symptoms in service, and the current diagnoses of degenerative joint disease of the cervical and lumbar spine, an opinion as to a relationship between the in-service injuries and current diagnoses is necessary. 

Dental Treatment

In the June 2006 rating decision, the RO noted that it had forwarded an application for dental treatment to the dental clinic to determine if VA outpatient dental treatment may be furnished.  There is no subsequent mention of this action or the results thereof.  

Accordingly, the issues of service connection for degenerative joint disease of the cervical spine and lumbar spine, service connection for non-Hodgkins lymphoma on a direct service connection basis, entitlement to dental treatment, and TDIU are REMANDED for the following action:

1.  Obtain a dose estimate from the VA Under Secretary for Health, based on the Veteran's written account and testimony that he served as a nuclear weapons sentry; and was in close proximity to nuclear weapons for four hours at a time prior to their being loaded into the anti-submarine rocket launcher, and that he slept under the launcher and was a sentry outside the launch room.

2.  Refer the issue of service connection for non-Hodgkins lymphoma to the VA Under Secretary for Benefits for preparation of an opinion regarding the likelihood that the Veteran's exposure to radiation in close proximity to undetonated nuclear weapons in service resulted in his radiogenic disease of non-Hodgkins lymphoma.    

The VA Under Secretary for Benefits is asked to determine whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's non-Hodgkins lymphoma resulted from exposure to radiation in service or whether there is no reasonable possibility that the Veteran's non-Hodgkins lymphoma resulted from radiation exposure during service.  

If the VA Under Secretary for Benefits, after considering any opinion from the Under Secretary for Health, is unable to conclude whether it is at least as likely as not, or that there is no reasonable possibility that the Veteran's non-Hodgkins lymphoma resulted from radiation exposure during service, the Under Secretary for Benefits should refer the matter to an outside consultant.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his degenerative joint disease of the cervical and lumbar spine.  The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner is directed to consider the Veteran's reported history of injuring his neck in the same accident which injured his service-connected right shoulder, an assault in which his low back was kicked, and of falling on his coccyx while trying to get into his bunk.  The Veteran reports that he experienced symptoms in his neck, radicular symptoms in his arms, and symptoms in his low back in service.  For purposes of the opinion, the examiner should consider the Veteran's report as accurate.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that either or both cervical and lumbar spine disorders are causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions should be accompanied by an explanation of the reasons for the conclusion reached.  This explanation should be consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Implement the Board's decision to grant a 70 percent initial disability rating for service-connected mood disorder and generalized anxiety disorder, then adjudicate the issue of a TDIU.

5.  Determine the results of the action as noted in the June 2006 rating decision regarding forwarding a claim for outpatient dental treatment to the VA Medical Center for adjudication.  If such a claim has not been adjudicated, takes any actions necessary to adjudicate such a claim.  

6.  Readjudicate the remanded claims for service connection for degenerative joint disease of the cervical and lumbar spine, and service connection for non-Hodgkins lymphoma on a direct service connection basis.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


